THE STATE OF SOUTH CAROLINA
               In The Supreme Court

   Protection and Advocacy for People with Disabilities,
   Inc., Petitioner,

   v.

   Beverly A. H. Buscemi, Ph.D., in her official capacity as
   State Director, South Carolina Department of Disabilities
   and Special Needs and The South Carolina Department
   of Disabilities and Special Needs, and Kelly Hanson
   Floyd, Nancy Banov, W. Robert Harrell, Rick Huntress,
   Deborah McPherson and Dr. Otis Speight in their
   Official Capacities as Members of the Department of
   Disabilities and Special Needs Commission,
   Respondents.

   Appellate Case No. 2016-001983



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal From Richland County
            Edgar W. Dickson, Circuit Court Judge


                   Opinion No. 27795
           Heard May 1, 2018 – Filed May 9, 2018


   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED
             Anna Maria Darwin, of Greenville, and Thornwell
             Simons, of Columbia, both of Protection & Advocacy for
             People with Disabilities, Inc.; Reid T. Sherard, of
             Greenville, and Phillips Lancaster McWilliams, of
             Columbia, both of Nelson Mullins Riley & Scarborough,
             LLP, for Petitioner.

             William H. Davidson, II and Kenneth P. Woodington,
             both of Davidson & Lindemann, PA, of Columbia, for
             Respondents.


      PER CURIAM: We granted Protection and Advocacy for People with
Disabilities, Inc.'s petition for a writ of certiorari to review the decision of the Court
of Appeals in Protection and Advocacy for People with Disabilities, Inc. v. Buscemi,
417 S.C. 267, 789 S.E.2d 756 (Ct. App. 2016). We now dismiss the writ as
improvidently granted.

      DISMISSED AS IMPROVIDENTLY GRANTED.



      BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.